           Case 3:18-cv-00905-SDD-EWD            Document 1    10/11/18 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

                                                      *
DEBRA AND RUSSELL MARBURY                             *    CIVIL ACTION NO.
                                                      *
VERSUS                                                *    SECTION            ”
                                                      *
CRACKER BARREL                                        *    JUDGE
OLD COUNTRY STORE, INC., AND                          *    MAG.DIV.
SAFETY NATIONAL CASUALTY                              *
COMPANY                                               *
                                                      *
*      *       *         *    *       *      *        *    *       *      *       *      *     *



                                   NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, Cracker Barrel Old Country Store,

Inc. (“Cracker Barrel”) and Safety National Casualty Corporation (“Safety National”)

(hereinafter sometimes collectively referred to as “Defendants”) give notice of the removal of

this action from the 19st Judicial District Court for the Parish of East Baton Rouge, State of

Louisiana, to the United States District Court for the Middle District of Louisiana. As grounds

for this removal, Defendants state as follows:

                                                 1.

       On April 30, 2018, Debra and Russell Marbury ("Plaintiffs") filed a Petition for Damages

against Defendants in the 19th Judicial District Court for the Parish of East Baton Rouge, State

of Louisiana, No. 668769 Section “D” alleging Defendants are liable for Plaintiffs’ injuries in a

slip-and-fall accident. A copy of the Petition and Service of Process Transmittal is attached

hereto as Exhibit “A.”
        Case 3:18-cv-00905-SDD-EWD             Document 1      10/11/18 Page 2 of 4




                                               2.

       Cracker Barrel was served with the Citation and Plaintiffs' Petition for Damages on May

15, 2018. A copy of the Citation served upon Cracker Barrel is attached hereto as Exhibit “B.”

                                               3.

       Safety National was served with the Citation and Plaintiffs' Petition for Damages on May

16, 2018. A copy of the Citation served upon Safety National is attached hereto as Exhibit “C.”

                                               4.

       In accordance with Louisiana C.C.P. Art. 983, the Petition did not demand a specific

dollar amount.

                                               5.

       On July 5, 2018, Defendants filed an Answer and Jury Demand to Plaintiffs’ Petition. A

copy of the Answer is attached hereto as Exhibit “D.”

                                               6.

       On September 24, 2018, in response to a discovery Interrogatory, Plaintiffs affirmatively

stated that their demand exceeds $75,000. The Interrogatory response is attached hereto as

Exhibit “E”. This Interrogatory response served as written notice that Plaintiffs’ claims exceed

$75,000.00.

                                               7.

       This Notice of Removal has been filed within 30 days after Defendants were put on

notice that Plaintiffs’ claim was removable as required by 28 U.S.C. § 1446(b)(3).
         Case 3:18-cv-00905-SDD-EWD               Document 1       10/11/18 Page 3 of 4




                                                  8.

       This case is an action over which this Court has original jurisdiction under 28 U.S.C.

§1332 and is one which may be removed to this Court by Defendants pursuant to the provisions

of 28 U.S.C. §1441(a) in that it is a civil action wherein the matter in controversy exceeds the

sum of $75,000.00, exclusive of interest and costs, and is between citizens of different states.

                                                  9.

       Plaintiffs were at the time of the filing of this action, and still are, citizens of the State of

Louisiana. Cracker Barrel was at the time of the filing of this action, and still is, a foreign

corporation incorporated in the State of Tennessee and having its principal place of business in

Tennessee. Safety National was at the time of the filing of this action, and still is, a foreign

corporation incorporated in the State of Missouri and having its principal place of business in

Missouri.

                                                 10.

       Cracker Barrel will provide notice to the Plaintiffs of this Removal, through delivery of a

copy of this Notice of Removal to their counsel of record, and to the Clerk of the 19th Judicial

District Court for the Parish of East Baton Rouge, through filing into the record therein a Notice

of Filing Notice of Removal.

                                                 11.

       WHEREFORE, Cracker Barrel Old Country Store, Inc. and Safety National Casualty

Corporation respectfully request that this Court take jurisdiction of this action, and that this case

be removed from the 19th Judicial District Court for the Parish of East Baton Rouge, State of

Louisiana, to this Court.

       Dated this 11th day of October 2018.
        Case 3:18-cv-00905-SDD-EWD             Document 1      10/11/18 Page 4 of 4




                                            Respectfully submitted,


                                            /s/ Stephannie M. McKinney
                                            Stephen C. Resor (Bar No. 16767) T.A.
                                            Amy Dunn Hotard (Bar No. 31709)
                                            Stephannie M. McKinney (Bar No. 35904)
                                            Bryce D. Cohen (Bar No. 37076)
                                            SALLEY, HITE, MERCER & RESOR, LLC
                                            365 Canal Street
                                            One Canal Place, Suite 1710
                                            New Orleans, Louisiana 70130
                                            Email: sresor@shmrlaw.com
                                                    ahotard@shmrlaw.com
                                                    smckinney@shmrlaw.com
                                                    bcohen@shmrlaw.com
                                            Telephone:     (504) 566-8800
                                            Facsimile:     (504) 566-8828
                                            Attorneys for Defendants,
                                            Cracker Barrel Old Country Store, Inc.
                                            And Safety National Casualty Corp.




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of October 2018 I electronically filed the foregoing

with the Clerk of Court through the CM/ECF system which will send a notice of electronic filing

to all persons electronically noticed. I further certify that I mailed the foregoing document and

notice of electronic filing to any non-CM/ECF participant.

                             /s/ Stephannie M. McKinney
